Citation Nr: 0939212	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-17 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
disability manifested by aching joints, to include as a 
result of an undiagnosed illness.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
disability manifested by fatigue, to include as a result of 
an undiagnosed illness.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
disability manifested by dizziness, to include as a result of 
an undiagnosed illness.  

4.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for a psychiatric 
disability other than PTSD.  

6.  Entitlement to an increased disability rating for 
residuals of a fracture of the left elbow, currently 
evaluated as 10 percent disabling.  

7.  Entitlement to an increased disability rating for 
residuals of an injury to the right hand, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancee


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to 
September 1992.  During that time, and specifically from 
September 1990 to March 1991, the Veteran served in Southwest 
Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Waco, Texas.  
Specifically, by an April 2005 decision, the RO determined 
that new and material evidence sufficient to reopen 
previously denied claims for service connection for 
disabilities manifested by aching joints and by fatigue had 
not been received.  By a July 2006 determination, the RO 
concluded that new and material evidence sufficient to reopen 
previously denied claims for service connection for a 
disability manifested by dizziness and for PTSD had not been 
received.  Also in that decision, the RO denied the issues of 
entitlement to disability ratings greater than 10 percent for 
each of the service-connected residuals of a fracture of the 
left elbow and the service-connected residuals of an injury 
to the right hand.  

In July 2009, the Veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge (VLJ).  A 
copy of the transcript of the hearing is of record.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Evidence of record in the current appeal reflects diagnoses 
of depression and anxiety-in addition to PTSD.  As such, the 
Board has recharacterized the Veteran's psychiatric claims as 
listed on the cover page of this decision.  

Further, the Board acknowledges the Court's recent holding 
that a request for a total disability rating based on 
individual unemployability (TDIU) is not a separate claim for 
benefits but, rather (when a disability upon which 
entitlement to TDIU is based has already been found to be 
service connected), is part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In 
addition to the claims to reopen previously denied service 
connection issues, which the Veteran has pursued in the 
present appeal, he has also raised claims for increased 
ratings for his service-connected left elbow and right hand 
disabilities.  Importantly, however, the Veteran has not 
asserted, and indeed medical evidence of record does not 
support a finding of, unemployability caused by these claimed 
disabilities.  Consequently, the Board finds that 
consideration of a TDIU claim is not appropriate at this 
time.  

As set forth below, the Board finds that new and material 
evidence sufficient to reopen a previously denied claim for 
service connection for PTSD has, in fact, been received.  As 
such, this portion of the Veteran's appeal is being granted.  
The de novo claim for service connection for PTSD, as well as 
the issue of entitlement to service connection for a 
psychiatric disability other than PTSD and the issues of 
entitlement to increased ratings for the service-connected 
left elbow and right hand disabilities, are addressed in the 
REMAND portion of the decision below and are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed September 1997 rating action, the RO 
denied service connection for disabilities manifested by 
aching joints, fatigue, and dizziness, to include as a result 
of undiagnosed illnesses.  

2.  The evidence received since this rating action does not 
raise a reasonable possibility of substantiating the claims 
for service connection for disabilities manifested by aching 
joints, fatigue, and dizziness, to include as a result of 
undiagnosed illnesses.  

3.  In an unappealed July 2006 rating action, the RO denied 
service connection for PTSD.  

4.  The evidence received since this rating action raises a 
reasonable possibility of substantiating the claim for 
service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The RO's September 1997 denial of service connection for 
disabilities manifested by aching joints, fatigue, and 
dizziness, to include as a result of undiagnosed illnesses, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2009).  

2.  The evidence received since the September 1997 
determination is not new and material, and the claims for 
service connection for disabilities manifested by aching 
joints, fatigue, and dizziness, to include as a result of 
undiagnosed illnesses, are not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).  

3.  The July 2006 denial of service connection for PTSD is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2009).  

4.  The evidence received since the July 2006 determination 
is new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

	A.  Application To Reopen Previously Denied Claims For 
Service Connection For Disabilities Manifested By Aching 
Joints, Fatigue, And Dizziness (To Include As A Result Of 
Undiagnosed Illnesses)

In the present case, a February 2005 letter notified the 
Veteran of the criteria for his aching joints and fatigue 
(new and material) claims.  Also, an April 2008 letter 
informed him of the requirements for his dizziness (new and 
material) claim.  In particular, these documents acknowledged 
the prior denials of service connection for these 
disabilities and notified the Veteran that "new and 
material" evidence was necessary to reopen those issues.  
The RO explained to the Veteran that the necessary evidence 
must demonstrate that such disabilities were caused by, or 
otherwise associated with, his service, as such evidence was 
not present at the time of the prior final decision.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Both the February 2005 and the April 2008 correspondence 
informed the Veteran that VA would make reasonable efforts to 
help him obtain necessary evidence with regard to these 
issues but that he must provide enough information so that 
the agency could request the relevant records.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, in the April 2008 letter, the RO also informed the 
Veteran of the type of evidence necessary to establish the 
degree of disability (element #4) and an effective date 
(element #5).  See Dingess/Hartman, 19 Vet. App. at 488.  

The February 2005 and April 2008 documents were furnished 
prior to the respective initial adjudications of the issues 
on appeal.  In this regard, therefore, no timing defect has 
occurred.  Pelegrini II.  See also Mayfield v. Nicholson, 
444 F.3d at 1333.  [In any event, any timing defect of either 
correspondence was cured by the agency of original 
jurisdiction's subsequent re-adjudication of these claims and 
issuance of a supplemental statement of the case (SSOC), most 
recently in April 2009.]  

Moreover, the VCAA requires VA to make reasonable efforts to 
help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the Veteran's application to reopen the previously denied 
claims for service connection for disabilities manifested by 
aching joints, fatigue, and dizziness (to include as a result 
of undiagnosed illnesses).  All available relevant treatment 
records adequately identified by the Veteran have been 
obtained and associated with his claims folder.  Also, he 
testified before the undersigned Acting VLJ in July 2009.  

The Board acknowledges that the Veteran has not been accorded 
VA examinations pertaining to his aching joints, fatigue, and 
dizziness claims during the current appeal.  The Board finds, 
however, that VA examinations are not needed to consider 
whether the Veteran has submitted new and material evidence.  
Rather, the Board is required to review all the evidence 
submitted to the claims file since the last final denial.  
Such review has been accomplished, as will be discussed in 
further detail in the following decision.  

Importantly, there is no suggestion in the current record 
that additional evidence, relevant to this matter, exists and 
can be procured.  Consequently, the Board concludes that no 
further evidentiary development of these issues is required.  
See, Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (which 
holds that strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The Board will, therefore, proceed to consider 
these claims, based on the evidence of record.  

	B.  Application To Reopen Previously Denied Claim For 
Service Connection For PTSD

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the Veteran's 
application to reopen his previously denied claim for service 
connection for PTSD, no further discussion of the VCAA is 
required with respect to this issue.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  

II.  Analysis Of New And Material Claims

	A.  Aching Joints, Fatigue, And Dizziness

At the time of the September 1997 rating action, the claims 
folder contained no competent evidence of aching joints, 
fatigue, or dizziness that were manifested to a degree of at 
least 10% and that were due to any undiagnosed illness.  In 
addition, the file contained no competent evidence of 
disabilities manifested by aching joints, fatigue, or 
dizziness that were associated with the Veteran's service.  

Based on this evidentiary posture, the RO, in September 1997, 
denied service connection for disabilities manifested by 
aching joints, fatigue, and dizziness, to include as a result 
of an undiagnosed illness.  As the Veteran did not initiate 
an appeal of the September 1997 denial, that decision became 
final.  38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2009).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2009).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the September 1997 rating action, there was no 
competent evidence of aching joints, fatigue, or dizziness 
that were manifested to a degree of at least 10% and that 
were due to any undiagnosed illness.  In addition, there was 
no competent evidence of disabilities manifested by aching 
joints, fatigue, or dizziness that were associated with the 
Veteran's service.  

Additional evidence received since that earlier decision 
includes duplicative assertions made by the Veteran as well 
as VA medical records reflecting fatigue and joint pain in 
March 2005 and arthralgia in November 2008.  Significantly, 
however, the additional records received after the prior 
final decision in September 1997 does not include competent 
evidence of manifestation of aching joints, fatigue, or 
dizziness to a degree of at least 10 percent that are due to 
undiagnosed illnesses or competent evidence of disabilities 
manifested by aching joints, fatigue, or dizziness that were 
associated with the Veteran's service.  

Such additional evidence is, therefore, not probative and 
does not raise a reasonable possibility of substantiating the 
claims for service connection for service connection for 
disabilities manifested by aching joints, fatigue, and 
dizziness, to include as a result of an undiagnosed illness.  
The additional evidence is not new and material, as 
contemplated by the pertinent law and regulations, and cannot 
serve as a basis to reopen the Veteran's claims for service 
connection for these disorders on any basis.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2009).  

	B.  PTSD

At the time of the July 2006 rating action, the claims folder 
contained competent evidence of a diagnosis of PTSD.  
Importantly, however, the RO concluded that the file included 
no evidence reflective of the Veteran's combat service.  
Further, as he had not provided information of in-service 
stressors of sufficient specificity with which to verify any 
such purported events, the RO, in July 2006, denied service 
connection for PTSD.  

Following receipt of notification of that decision, the 
Veteran failed to initiate an appeal of the denial of his 
claim.  As such, the July 2006 determination is final.  
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2009).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2009).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the last prior final decision in July 2006, 
the RO had concluded that the Veteran's service personnel 
records contained no evidence of the Veteran's combat service 
during his active duty.  Further, he had not provided 
information of such specificity as to verify his purported 
in-service stressors.  Indeed, he had simply stated that, 
during his active service, he was "under constant threat of 
attack."  Based on this evidentiary posture, service 
connection for PTSD-despite a diagnosis of this disability-
could not be awarded.  

Importantly, additional evidence received since the prior 
final July 2006 decision includes medical records reflecting 
continued treatment for PTSD.  Further, the Veteran has 
provided some more specific descriptions of his purported 
in-serviced stressors.  Specifically, he explains that, 
during his active duty, he served as a combat medic.  As 
such, he treated wounded soldiers and saw the mutilated 
bodies of fellow servicemen who had been killed by enemy 
forces.  In addition, the Veteran reported being subjected to 
some scud missile attacks.  See, e.g., July 2009 hearing 
transcript (T.) at 7-8.  

Significantly, available service personnel records support 
the Veteran's contentions.  In particular, these documents 
confirm that the Veteran's primary military specialty was 
that of a hospital corpsman, that he graduated in July 1989 
from a 14-week course at the Basic Hospital Corps School, and 
that he served in Southwest Asia from September 1990 to March 
1991.  Of particular significance to the Board is the 
notation included in the Veteran's DD Form 214, Certificate 
Of Release Or Discharge From Active Duty (DD 214), which 
stipulates that the Veteran "served 32 days in [the] combat 
zone in support of Operation Desert Storm (17 Jan 91 - 17 Feb 
91)."  

These additional assertions (regarding the Veteran's 
purported in-service stressors) are clearly probative because 
they provide for the first time-along with his service 
personnel records-evidence of his combat service during his 
Iraq service.  The Board finds, therefore, that the 
additional evidence received since the prior final denial of 
service connection for PTSD in July 2006 raises a reasonable 
possibility of substantiating this issue.  See 38 C.F.R. 
§ 3.156(a) (2009).  This additional evidence is, therefore, 
new and material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen the Veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2009).  


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for a disability manifested by aching 
joints, to include as a result of an undiagnosed illness, not 
having been received, the appeal is denied.  

New and material evidence sufficient to reopen a claim for 
service connection for a disability manifested by fatigue, to 
include as a result of an undiagnosed illness, not having 
been received, the appeal is denied.  

New and material evidence sufficient to reopen a claim for 
service connection for a disability manifested by dizziness, 
to include as a result of an undiagnosed illness, not having 
been received, the appeal is denied.  

New and material sufficient to reopen a claim for service 
connection for PTSD having been received, the appeal is 
granted to this extent.  


REMAND

I.  PTSD And Psychiatric Disability Other Than PTSD Claims

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
PTSD, the Board must now consider the de novo issue of 
entitlement to service connection for this disability.  As 
previously discussed in this decision, the Veteran maintains 
that, during his active duty, he served as a combat medic.  
As such, he treated wounded soldiers and saw the mutilated 
bodies of fellow servicemen who had been killed by enemy 
forces.  In addition, the Veteran reported being subjected to 
some scud missile attacks.  See, e.g., T. at 7-8.  

Of particular significance to the Board, and as previously 
discussed herein, is the fact that available service 
personnel records confirm that the Veteran's primary military 
specialty was that of a hospital corpsman, that he graduated 
in July 1989 from a 14-week course at the Basic Hospital 
Corps School, and that he served in Southwest Asia from 
September 1990 to March 1991.  Importantly, the Veteran's 
DD 214 annotates that he "served 32 days in [the] combat 
zone in support of Operation Desert Storm (17 Jan 91 - 17 Feb 
91)."  Such evidence supports the finding that the Veteran 
served in combat during at least a portion of his foreign 
service.  

Further review of the claims folder indicates that the 
Veteran has not been accorded a pertinent VA examination 
during the current appeal.  In light of the evidence of the 
Veteran's combat duty during at least a portion of his 
foreign service, as well as the continued psychiatric 
evaluation diagnoses of PTSD, the Board believes that a 
remand of his PTSD claim is necessary.  Specifically, on 
remand, the Veteran should be given an opportunity to undergo 
a relevant VA examination to determine whether a link exists 
between his current PTSD symptomatology and his in-service 
stressors.  See 38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); and 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating 
that VA's duty to assist veterans, pursuant to the VCAA, 
includes the duty to obtain a medical examination and/or 
opinion when necessary to make a decision on a claim).  

In this regard, the Board reiterates that the psychiatric 
evaluations completed throughout the current appeal have 
reflected diagnoses of PTSD, depression, and anxiety.  Based 
on these multiple psychiatric diagnoses, the Board believes 
that, at the medical examination conducted pursuant to this 
Remand, the examiner should be asked to reconcile the 
psychiatric diagnoses of record, as well as to address 
whether such psychiatric conditions are related to service.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of 
a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

II.  Claims For Increased Ratings For The Service-Connected 
Left Elbow And Right Hand Disabilities

The Veteran was last accorded a VA examination of his left 
elbow and right hand in May 2008.  The physical evaluations 
completed on these joints at that time demonstrated 
tenderness, pain, and some limitation of motion of the left 
elbow; limitation of motion of the right index finger with 
pain; decreased strength of the right hand; and reduction in 
right hand grip strength of 10%.  

Subsequently, the Veteran has asserted that both of these 
disabilities have increased in severity.  Specifically, at 
the personal hearing conducted before the undersigned Acting 
VLJ at the RO in July 2009, the Veteran testified that his 
left elbow is hard to extend and that his right hand stiffens 
and swells.  In addition, he described increasing difficulty 
grasping objects, and writing, with his right hand.  
T. at 14-16.  

Initially, in this regard, the Board acknowledges that the 
Veteran is competent to report symptoms because such actions 
come to him through his senses and, as such, require only 
personal knowledge rather than medical expertise.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 
Vet. App. 211 (1993).  

Of further significance to the Board is the fact that the 
VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's contentions of increased left elbow and right hand 
symptomatology since the prior examinations in May 2008, the 
Board finds that additional VA examination is necessary to 
determine the current nature and extent of these 
service-connected disabilities.  

Moreover, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  Of 
importance to the Board in this regard is the Veteran's 
recent testimony that, on the day following the July 2009 
hearing, he had an appointment for physical therapy for his 
left elbow and right hand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records of 
psychiatric, left elbow, and right hand 
treatment that the Veteran may have 
received at the Dallas VA Medical Center 
since February 2006.  Associate all such 
available records with the claims folder.  

2.  Then, schedule the Veteran for a VA 
examination to determine the nature, 
extent, and etiology of any PTSD and 
psychiatric disability other than PTSD 
that he may have.  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  
All indicated studies testing should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

If PTSD is diagnosed, the examiner 
should specify whether the Veteran's 
stressors [to include those associated 
with his combat medic duties and those 
related to his service in the combat 
zone in support of Operation Desert 
Storm (17 Jan 91 - 17 Feb 91, such as 
scud missile attacks] were sufficient 
to produce a diagnosis of PTSD and 
whether there is a link between the 
current symptomatology and those 
in-service stressors.  

For any psychiatric disability other 
than PTSD that is diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to 
active duty.  

Complete rationale should be given for 
all opinions.  

3.  In addition, schedule the Veteran 
for an examination to determine the 
nature and extent of his 
service-connected residuals of a left 
elbow fracture and his 
service-connected residuals of a right 
hand injury.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies testing, including 
X-rays, should be conducted.  

All pertinent pathology associated with 
these service-connected disabilities 
should be noted in the examination 
report.  

With regard to the left elbow 
disability in particular, the examiner 
should discuss any limitation motion, 
ankylosis, or other pathology 
associated with this service-connected 
disorder.  

With regard to the right hand 
disability, the examiner should discuss 
any limitation of motion or ankylosis 
of the right digits associated with 
this service-connected disability.  

In addition, the examiner should 
discuss whether the Veteran's left 
elbow and right hand disabilities 
exhibit weakened movement, excess 
fatigability, or incoordination that is 
attributable to the applicable service-
connected disability.  If feasible, 
this determination should be expressed 
in terms of the degree of additional 
range of motion lost.  The examiner 
should also express an opinion as to 
the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran 
uses his left elbow and right hand 
repeatedly over a period of time.  

Complete rationale should be given for 
all opinions reached.  

4.  Following completion of the above, 
adjudicate the claims for service 
connection for PTSD and for a 
psychiatric disability other than PTSD 
as well as the issues of entitlement to 
disability ratings greater than 
10 percent for each of the 
service-connected left elbow and right 
hand disabilities.  If the decisions 
remain in any way adverse to the 
Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
JOHN NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


